 

Exhibit 10.11

 

AMENDED AND RESTATED SUBSIDIARY GUARANTEE AGREEMENT

 

AMENDED AND RESTATED SUBSIDIARY GUARANTEE AGREEMENT, dated as of February 24,
2014, made by each direct and indirect subsidiary (other than LIPPERT
COMPONENTS, INC., a Delaware corporation (the “Issuer”)) of DREW INDUSTRIES
INCORPORATED, a Delaware corporation (the “Parent”), listed on Schedule A hereof
and each other Person which from time to time becomes a Guarantor pursuant to
Section 4.07(b) hereof (each a “Guarantor” and collectively the “Guarantors”) in
favor of Prudential Investment Management, Inc. (“Prudential”) and each of the
holders of Notes (as defined below) which may be issued pursuant to the Note
Agreement (as defined below) from time to time (Prudential and the holders of
the Notes, together with their respective successors and assigns, each being
referred to herein as a “Noteholder” and collectively as the “Noteholders”).

 

Reference is hereby made to (i) that certain Third Amended and Restated Note
Purchase and Private Shelf Agreement of even date herewith (as the same from
time to time may be amended, restated, supplemented or otherwise modified, the
“Note Agreement”), by and among the Issuer and the Parent, on the one hand, and
Prudential and each of the holders from time to time of the Notes, on the other
hand, pursuant to which, subject to the terms and conditions set forth therein,
certain affiliates of Prudential are willing to consider, in their sole
discretion and within limits which may be authorized for purchase by them from
time to time, the purchase of senior secured promissory notes issued by the
Issuer in an aggregate principal amount of up to $150,000,000 (the “Notes”), and
(ii) that certain Subsidiary Guarantee Agreement dated as of February 11, 2005
(as the same has been amended to date, the “Existing Subsidiary Guarantee”),
which instrument the parties agree is being amended and restated hereby in its
entirety. Terms used herein as defined terms and not otherwise defined herein
shall have the meanings given thereto in the Note Agreement.

 

Each Guarantor is a direct or indirect Subsidiary of the Parent. Each Guarantor
acknowledges that the issuance of the Notes by the Issuer pursuant to the Note
Agreement will benefit each such Guarantor by making funds available to such
Guarantor through the Issuer and by enhancing the financial strength of the
consolidated group of which each Guarantor and the Issuer are members. The
execution and delivery of this Agreement by each existing Subsidiary of the
Issuer is a condition precedent to the execution and delivery by Prudential of
the Note Agreement and the Issuer has covenanted in the Note Agreement that
Subsidiary Joinders (as defined below) shall be duly executed by each Additional
Guarantor.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1.01.     Definitions; Terms. References to this “Agreement” shall be to
this Amended and Restated Subsidiary Guarantee Agreement as amended,
supplemented, or otherwise modified from time to time. The term “Obligations”
shall mean, collectively, (a) the due and punctual payment of (i) the principal
of, Yield-Maintenance Amount or other premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Notes when and as due, whether at maturity,
by acceleration, upon one or more dates on which repayment or prepayment is
required, or otherwise, and (ii) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of the Issuer to
one or more of the Noteholders or the Security Trustee (collectively, the
“Secured Parties”) under the Note Agreement or any of the other Transaction
Documents, and (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Issuer under or pursuant to the
Note Agreement and the other Transaction Documents. References to a “guarantor”
shall include each Guarantor hereunder, the Company, and any other Person that
is a guarantor of any or all of the Obligations, and references to a “guarantee”
shall include this Agreement, the Parent Guaranty and any other guarantee of any
or all of the Obligations by any other Person.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Section 2.01.     Guarantee.

 

(a)     The Guarantors hereby, jointly and severally, unconditionally,
absolutely, and irrevocably guarantee (and hereby reaffirm and continue their
guarantees under the Existing Subsidiary Guarantee), each as a primary obligor
and not merely as a surety, the due and punctual payment and performance in full
of the Obligations, in each case strictly in accordance with the terms thereof.
In furtherance of the foregoing and not in limitation of any other right that
any Secured Party may have at law or in equity against any Guarantor by virtue
hereof, the Guarantors jointly and severally agree that upon failure of the
Issuer to pay any Obligations when and as the same shall become due, whether at
maturity, by acceleration, on one or more dates on which prepayment or repayment
is required, or otherwise, the Guarantors will, without any demand or notice
whatsoever, forthwith pay or cause to be paid to the Noteholders or the Security
Trustee, as the case may be, in cash in immediately available funds, an amount
equal to the unpaid amount of such Obligations. Each Guarantor further agrees
that the Obligations guaranteed by it hereunder may be increased in amount,
extended or renewed, or otherwise amended or modified in any respect, including,
without limitation, as to principal, scheduled repayment, prepayment, interest,
fees, indemnification, compensation, and in any other respect whatsoever, in
whole or in part, without notice or further assent from it, and that it will
remain bound upon this guarantee in respect of such Obligations as so increased,
extended, renewed, amended or modified. Payments by each Guarantor hereunder may
be required on any number of occasions.

 

(b)     Each Guarantor waives presentation to, demand for payment from and
protest to the Issuer or any other guarantor, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment. The
obligations of each Guarantor hereunder shall not be affected by (i) the failure
of any Secured Party to assert any claim or demand or to enforce any right or
remedy against any Credit Party or any other Person under the provisions of any
Transaction Document or any other agreement or otherwise; (ii) any rescission,
waiver, forbearance, compromise, acceleration, amendment or modification of, or
any release of any party from any of the terms or provisions of, this Agreement,
any other Transaction Document, any Obligation or any other guarantee or any
security interest in respect of the Obligations (including, without limitation,
in respect of any other guarantor, or any obligor in respect of the
Obligations); (iii) any change in respect of any Credit Party, including,
without limitation, as a result of any merger, consolidation, dissolution,
liquidation, recapitalization, or other change of legal form or status, whether
or not permitted under the Transaction Documents; (iv) the release, exchange,
waiver or foreclosure of any security held by any Secured Party for any
Obligations or the invalidity or nonperfection of any security interest securing
the Obligations or the guarantee hereunder, or any other defect of any kind
pertaining to any Obligations or any guarantee or collateral security in respect
thereof; (v) the failure of any Secured Party to exercise any right or remedy in
respect of any collateral security for any Obligations or against any Credit
Party, or against any other guarantor of any Obligations; or (vi) the release or
substitution of the Issuer or any guarantor; (vii) the failure of any Person to
become a Guarantor hereunder, whether or not required under the Note Agreement;
or (viii) any other circumstance that might otherwise, but for this specific
agreement of each Guarantor to the contrary, result in a discharge of or the
exoneration of such Guarantor hereunder, it being the intent of the parties
hereto that the obligations of the Guarantors hereunder shall be absolute and
unconditional under any and all circumstances.

 

(c)     Each Guarantor agrees that this guarantee constitutes a guarantee of
performance and of payment when due and not just of collection, that it is a
primary obligation of such Guarantor, and that such Guarantor waives any right
to require that any resort be had by any Secured Party to any security held for
this guarantee or for payment of any Obligations, or to any balance of any
deposit, account, or credit on the books of any Secured Party in favor of any
Credit Party, or to any other Person or property. To the fullest extent
permitted by law, each Guarantor hereby expressly waives any and all rights or
defenses arising by reason of (i) any “one action” or “anti-deficiency” law that
would otherwise prevent any Secured Party from bringing any action, including
any claim for a deficiency, or exercising any right or remedy (including any
right of set-off) against such Guarantor before or after the commencement or
completion of any foreclosure action or sale of collateral, whether judicially,
by exercise of power of sale or otherwise, or (ii) any other law that in any
other way would otherwise require any election of remedies by any Secured Party.

 

(d)     No demand hereunder or enforcement hereof against any Guarantor shall
require any demand or enforcement against any other Credit Party.

 

 

 
2

--------------------------------------------------------------------------------

 

 

(e)     Each Guarantor agrees that it shall not make any payment on or in
respect of any guaranty securing any amount owing under the Bank Credit
Agreement unless concurrently therewith it shall make a payment hereunder to the
Secured Parties on the Obligations on a pari passu basis with respect to any
such payment on or in respect of any such guaranty securing any amount owing
under the Bank Credit Agreement.

 

Section 2.02.     No Impairment of Guarantee. The obligations of the Guarantors
hereunder shall remain absolute and unconditional and shall not be subject to
any reduction, limitation, impairment or termination for any reason, including
without limitation, any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever, by reason of the invalidity, illegality or
unenforceability of the Obligations or of this guarantee (or any portion or
provision thereof or hereof) or otherwise. Without limiting the generality of
the foregoing, each Guarantor specifically agrees that it shall not be
discharged or exonerated, nor shall its obligations hereunder be limited or
otherwise affected by the failure of any Secured Party to exercise any right,
remedy, power, or privilege or to assert any claim or demand or to enforce any
remedy under any Transaction Document or applicable law, including, without
limitation, any failure by any Secured Party to setoff or release in whole or in
part any balance of any deposit account or credit on its books in favor of any
Credit Party, or by any waiver, consent, extension, indulgence, modification, or
other action or inaction in respect of any thereof, or by any default, failure
or delay, willful or otherwise, in the performance of any Obligations, or by any
other act or thing or omission or delay to do any other act or thing, by any
Person, that might in any manner or to any extent vary the risk of such
Guarantor or that might but for the specific provisions hereof to the contrary
otherwise operate as a discharge or exoneration of such Guarantor, unless and
until the Obligations are fully, finally and indefeasibly paid in cash.

 

Section 2.03.     Security; Waiver. Each of the Guarantors authorizes each of
the other Secured Parties to (i) take and hold security for the payment of this
guarantee and/or the Obligations and exchange, enforce, waive and release any
such security, (ii) apply such security and direct the order or manner of sale
thereof as the Required Holders in their sole discretion may determine and (iii)
release or substitute any one or more endorsees, other guarantors or other
obligors or any collateral. The Required Holders may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
non-judicial sales, or exercise any other right or remedy available to them
against the Issuer or any Guarantor, or any security, without affecting or
impairing in any way the liability of the Guarantors hereunder except to the
extent that the Obligations have been fully, finally and indefeasibly paid in
cash. Each of the Guarantors waives any defense arising out of any such election
even though such election operates to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Issuer or any other Guarantor, as the case may be, or any security.

 

Section 2.04.     Continuation and Reinstatement, etc. The Guarantors jointly
and severally agree that the guarantee hereunder shall continue to be effective
or shall be reinstated, as the case may be, if at any time payment, or any part
thereof, in respect of any Obligation is rescinded or must otherwise be restored
by any Secured Party upon the bankruptcy or reorganization of any Credit Party,
or otherwise.

 

Section 2.05.     Subrogation. The Guarantors jointly and severally agree that
throughout the period referred to in clause (ii) of Section 4.02(a) hereof no
Guarantor shall (i) exercise, and each hereby waives, any rights against the
Issuer and any other guarantor arising as a result of payment by such Guarantor
hereunder, by way of subrogation, reimbursement, restitution, contribution or
otherwise, (ii) prove any claim in competition with any Secured Party in respect
of any payment hereunder in any bankruptcy, insolvency or reorganization case or
proceeding of any nature, or (iii) have any benefit of or any right to
participate in any collateral security that may be held by any Secured Party for
the Obligations.

 

Section 2.06.     Subordination. The payment of any amounts due with respect to
any indebtedness of any Credit Party now or hereafter owed to any Guarantor
(including, without limitation, any such indebtedness arising by way of
subrogation, reimbursement, restitution, contribution or otherwise in respect of
performance by such Guarantor hereunder) is hereby subordinated to the prior
full, final, and indefeasible payment in cash of all Obligations. If,
notwithstanding the foregoing sentence, any Guarantor shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Guarantor as trustee for the Secured
Parties and be paid over to the Security Trustee on account of and to be applied
against the Obligations, without affecting in any manner the liability of such
Guarantor under the other provisions of this Agreement.

 

 

 
3

--------------------------------------------------------------------------------

 

 

Section 2.07.     Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Secured Parties, the obligations of the Issuer
under the Note Agreement may be declared to be forthwith due and payable as
provided in Paragraph 7A of the Note Agreement (and shall be deemed to have
become automatically due and payable in the circumstances provided in clause
(viii), (ix) or (x) of said Paragraph 7A) for purposes of the guarantee
hereunder notwithstanding any stay, injunction or other prohibition preventing
such declaration (or such obligations from becoming automatically due and
payable) as against the Issuer and that, in the event of such declaration (or
such obligations’ being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by the Issuer) shall forthwith
become due and payable by the Guarantors for purposes hereof.

 

Section 2.08.     Payment. Each Guarantor hereby agrees that any Secured Party,
at its sole option, in the event of a dispute by such Guarantor in the payment
of any moneys due hereunder, shall have the right to proceed under New York CPLR
Section 3213.

 

Section 2.09.     Continuing Guarantee. The guarantee hereunder is a continuing
guarantee, and shall apply to all Obligations whenever arising.

 

Section 2.10.     Rights of Contribution. The Guarantors hereby agree, as among
themselves, that if any Guarantor shall become an Excess Funding Guarantor (as
defined below) by reason of the payment by such Guarantor of any Obligations,
each other Guarantor shall, on demand of such Excess Funding Guarantor, pay to
such Excess Funding Guarantor an amount equal to such Guarantor’s Pro Rata Share
(as defined below and determined, for this purpose, without reference to the
properties, debts and liabilities of such Excess Funding Guarantor) of the
Excess Payment (as defined below) in respect of such Obligations; provided,
however, that the payment obligation of a Guarantor to any Excess Funding
Guarantor under this Section 2.10 shall be subordinate and subject in right of
payment to the Obligations in accordance with Section 2.06 hereof. For purposes
of this Section 2.10, (i) “Excess Funding Guarantor” shall mean, in respect of
any Obligations, a Guarantor that has paid an amount in excess of its Pro Rata
Share of such Obligations, (ii) “Excess Payment” shall mean, in respect of any
Obligations, the amount paid by an Excess Funding Guarantor in excess of its Pro
Rata Share of such Obligations and (iii) “Pro Rata Share” shall mean, for any
Guarantor, the fraction the numerator of which is (x) the amount by which the
aggregate fair saleable value of all properties of such Guarantor (excluding any
shares of stock of any other Guarantor) exceeds the amount of all the debts and
liabilities of such Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder and any obligations of any other Guarantor that have been guaranteed
by such Guarantor) and the denominator of which is (y) the amount by which the
aggregate fair saleable value of all properties of all of the Guarantors exceeds
the amount of all the debts and liabilities (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of the
Guarantors hereunder) of all the Guarantors, determined (A) with respect to any
Guarantor that is a party hereto on the date hereof, as of the date hereof, and
(B) with respect to any other Guarantor, as of the date such Guarantor becomes a
Guarantor.

 

Section 2.11.     General Limitation on Guarantee. In any action or proceeding
involving any state corporate law, or any state or Federal bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 2.01 hereof would
otherwise, taking into account the provisions of Section 2.10 hereof, be held or
determined to be void, invalid or unenforceable, or subordinated to the claims
of any other creditors, on account of the amount of its liability under said
Section 2.01, then, notwithstanding any other provision hereof to the contrary,
the amount of such liability shall, without any further action by such
Guarantor, any Secured Party, or any other Person, be automatically limited and
reduced to the highest amount that is valid and enforceable and not subordinated
to the claims of other creditors as determined in such action or proceeding.

 

Section 2.12.     Other Guarantors. This Agreement shall remain the
unconditional, absolute, and irrevocable obligation of each Guarantor signatory
hereto regardless of whether any other Person (i) becomes a party hereto
obligated as a Guarantor hereunder or otherwise as a guarantor in respect of the
Obligations (whether or not the Note Agreement requires that such Person be or
become a Guarantor) or (ii) fails to become or ceases to be a party hereto or
otherwise fails to become or ceases to be a Guarantor of the Obligations
(whether or not the Note Agreement requires that such Person be or become a
Guarantor).

 

 

 
4

--------------------------------------------------------------------------------

 

 

Section 2.13.     Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of the financial condition and assets of the
Issuer, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that no Secured Party has or
will have any duty to advise any of the Guarantors of information regarding such
circumstances or risks.

 

Section 3.01.     Representation and Warranties   Each Guarantor represents and
warrants that all representations and warranties relating to it in the Note
Agreement are true and correct.

 

Section 4.01.     Amendment; Waiver. No amendment or waiver of any provision of
this Agreement, nor consent to any departure by any Guarantor therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Required Holders. Any such waiver, consent or approval shall be effective only
in the specific instance and for the purpose for which given. No notice to or
demand on any Guarantor in any case shall entitle any Guarantor to any other or
further notice or demand in the same, similar or other circumstances. No waiver
by any Secured Party of any breach or default of or by any Guarantor under this
Agreement shall be deemed a waiver of any other previous breach or default or
any thereafter occurring.

 

Section 4.02.     Survival; Severability.

 

(a)     All covenants, agreements, representations and warranties made by the
Guarantors herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other
Transaction Document (i) shall be considered to have been relied upon by the
Secured Parties and shall survive the making by the Issuer of the Notes, and the
execution and delivery of the Notes to the Noteholders, regardless of any
investigation made by the Secured Parties or on their behalf, and (ii) shall
continue in full force and effect as long as any of the Obligations is
outstanding and unpaid and as long as the Facility has not been terminated.

 

(b)     Any provision of this Agreement that is illegal, invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such illegality, invalidity or unenforceability without
invalidating the remaining provisions hereof or affecting the legality, validity
or enforceability of such provisions in any other jurisdiction. The parties
hereto agree to negotiate in good faith to replace any illegal, invalid or
unenforceable provision of this Agreement with a legal, valid and enforceable
provision that, to the extent possible, will preserve the economic bargain of
this Agreement, or to otherwise amend this Agreement to achieve such result.

 

Section 4.03.     Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Credit Party that are contained in this Agreement shall
bind and inure to the benefit of each party hereto and their respective
successors and assigns. No Credit Party may assign or transfer any of its rights
or obligations hereunder except as expressly contemplated by this Agreement or
the other Transaction Documents (and any such attempted assignment shall be
void).

 

Section 4.04.     GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW
PRINCIPLES OF THE LAWS OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

Section 4.05.     Headings;. The Article and Section headings in this Agreement
are for convenience only and shall not affect the construction hereof.

 

 

 
5

--------------------------------------------------------------------------------

 

 

Section 4.06.     Notices. Notices, consents and other communications provided
for herein shall (except as otherwise expressly permitted herein) be in writing
and given as provided in Paragraph 13I of the Note Agreement. Communications and
notices to any Guarantor shall be given to it at its address set forth in
Schedule B hereto.

 

Section 4.07.     Counterparts; Additional Guarantors. (a) This Agreement may be
executed in separate counterparts (delivery of any executed counterpart by
facsimile transmission or electronic mail having the same effect as manual
delivery thereof), each of which shall constitute an original, but all of which,
when taken together, shall constitute but one Agreement.

 

(a)     The initial Guarantors hereunder shall be such Subsidiaries of the
Parent as are signatories on the date hereof. From time to time subsequent to
the date hereof, additional Persons may become parties hereto as additional
Guarantors (each an “Additional Guarantor”) in accordance with Paragraph 5K of
the Note Agreement, by executing a Subsidiary Joinder in the form of Attachment
I hereto. Upon delivery of any such executed counterpart, notice of which is
hereby waived by the Guarantors, each such Additional Guarantor shall be a
Guarantor under this Agreement with the same force and effect, and subject to
the same agreements, representations, guarantees, indemnities, liabilities and
obligations as if such Additional Guarantor were an original signatory hereof.
Each Guarantor expressly agrees that its obligations arising hereunder shall not
be affected or diminished by the addition or release of any other Guarantor
hereunder, nor by any election of the Noteholders not to cause any Person
otherwise obligated to become a Guarantor hereunder pursuant to the terms of the
Note Agreement to become an Additional Guarantor hereunder. This Agreement shall
be fully effective as to any Guarantor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Guarantor hereunder. The execution of a Subsidiary Joinder to this
Agreement by any Person shall not require the consent of any other Guarantor and
all of the obligations of each Guarantor under this Agreement shall remain in
full force and effect notwithstanding the addition of any Additional Guarantor
to this Agreement.

 

Section 4.08.     Right of Setoff. Each Guarantor hereby agrees that if an Event
of Default shall have occurred and be continuing, each Noteholder and each of
its Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Noteholder or Affiliate to or for
the credit or the account of any Guarantor against any of and all the
obligations of such Guarantor now or hereafter existing under this Agreement or
any other Transaction Document held by such Noteholder, irrespective of whether
or not such Noteholder shall have made any demand under this Agreement or such
other Transaction Document and although such obligations may be unmatured. The
rights of each Noteholder under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Noteholder may have.

 

Section 4.09.     Jurisdiction; Consent to Service of Process.

 

(a)     Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any Secured Party may otherwise have to bring any action
or proceeding relating to this Agreement against any Guarantor or its properties
in the courts of any jurisdiction.

 

(b)     Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in the
preceding paragraph. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

 

 
6

--------------------------------------------------------------------------------

 

 

(c)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 4.06. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

Section 4.10.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK.]

 

 
7

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Subsidiary Guarantee Agreement to be duly executed and delivered by their
respective officers or representatives as of the day and year first above
written.

 

 

 

LIPPERT COMPONENTS MANUFACTURING, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 



 

ZIEMAN MANUFACTURING COMPANY

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 



 

 



 

KM REALTY, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 



 

 

 

KM REALTY II, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 



 

 



 

KINRO TEXAS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 




 

 
8

--------------------------------------------------------------------------------

 

 



 

LCM REALTY, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 








 

LCM REALTY II, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 




 

LCM REALTY III, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 




 

LCM REALTY IV, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 




 

LCM REALTY V, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 




 

LCM REALTY VI, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 






 

LCM REALTY VII, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 





 



 

 

LIPPERT COMPONENTS INTERNATIONAL SALES, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 





 



9